Opinion by
ROBERTSON, C.
The questions presented by the record in this case have been completely and finally settled by the decisions of this court in Western U. Tel. Co. v. Reeves, 34 Okla. 468, 126 Pac. 216; Western U. Tel. Co. v. Foy, 32 Okla. 801, 124 Pac. 305; Thomas v. Western U. Tel. Co., 30 *601Okla. 63, 118 Pac. 370; Western U. Tel. Co. v. Choteau, 28 Okla. 664, 115 Pac. 879, and Butner v. Western U. Tel. Co., 2 Okla. 234, 37 Pac. 1087. On the authority of these cases, the judgment of the district court of Jackson county should be reversed.
By the Court: It is so ordered.